Citation Nr: 0906111	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-03 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2005, for the grant of service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The appellant widow

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
January 1959 to February 1971, and further notations on his 
DD Form 214 show an additional eight years of prior active 
duty, so service dating back to January 1951.  
He died in November 2001.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As support for her claim, the appellant testified at a 
hearing at the RO in August 2008, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The appellant is the Veteran's widow; he died in November 
2001.

2.  The appellant filed a claim for burial benefits on 
February 25, 2002.

3.  But there was no formal or informal claim for service 
connection for cause of death until August 30, 2005.


CONCLUSION OF LAW

The criteria are not met for an earlier effective date for 
the grant of service connection for cause of death.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
October 2005.  The letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Also keep in mind that her appeal is for an earlier effective 
date, the final downstream element of her claim, which 
initially arose in the context of her trying to establish her 
underlying entitlement to service connection for cause of 
death, which since has been granted.



The record does not include correspondence from VA notifying 
the appellant of the VCAA's notice-and-duty-to-assist 
provisions regarding her downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - her or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the 
claimant that evidence of an earlier-filed claim, which did 
not become final and binding based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).  

There is also no VCAA correspondence meeting the requirements 
of the Court's recent decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), which held that for Dependency and 
Indemnity Compensation (DIC) benefits - including cause-of-
death claims, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service connected.  

But in Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example, as here, contesting the effective date 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the appellant in developing her 
claim.  This duty includes assisting her in the procurement 
of records and providing a physician's opinion when necessary 
to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing her.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO obtained the Veteran's service treatment 
records (STRs) and service personnel records (SPRs).  And the 
appellant, herself, provided personal statements, personal 
hearing testimony, and a copy of the Veteran's death 
certificate for consideration.  Significantly, she has not 
identified, and the record does not otherwise suggest, any 
additional existing evidence that is necessary for a fair 
adjudication of her claim that has not been obtained.  Hence, 
no further notice or assistance to her is required to fulfill 
VA's duty to assist in developing her claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183.

II.  Analysis - Whether the Appellant is Entitled to an 
Effective Date Earlier than September 1, 2005, for the Grant 
of Service Connection for Cause of Death

The appellant-widow testified during her August 2008 hearing 
that the effective date of her DIC cause-of-death claim 
should go back to February 2002 since that was when she filed 
a claim for VA burial benefits and since she was allegedly 
misinformed at that time by a VA employee at the Chicago RO 
as to the application procedure for filing a cause-of-death 
claim and of her likely eligibility for this additional death 
benefit.

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
DIC based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim for DIC, for service-connected death after separation 
from service, is one of the excepted categories.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  With 
these type claims, when the claim is received within one year 
of the initial report of actual death, the appropriate 
effective date shall be the first day of the month in which 
the death occurred.  Id.  Otherwise, the date of receipt of 
the DIC claim is the effective date.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

In a January 2006 rating decision, followed by notification 
in February 2006, the RO granted service connection for cause 
of death and assigned a retroactive effective date of 
September 1, 2005 (the first day of the month following the 
receipt of the widow's DIC claim application on August 30, 
2005, which, according to 38 U.S.C.A. § 5111(a), is actually 
the date of her entitlement to the DIC payment).  She timely 
appealed that decision, requesting an earlier effective date, 
so she is entitled to the Board's consideration of this 
downstream issue.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006), holding that a free-standing claim for an earlier 
effective date as to a previous unappealed, and therefore 
final and binding, decision is not authorized by law.



There is no disputing the appellant-widow did not file a DIC 
cause-of-death claim until August 30, 2005, although, 
admittedly, she had earlier filed a claim for burial benefits 
in February 2002, which, as mentioned, she wants considered 
as tantamount to having also filed a cause-of-death claim.  
The Board, however, does not have any such authority.  The 
Board's review of her communications, both informal and 
formal, does not produce any evidence of any earlier claims 
that were received after the Veteran's death on November 15, 
2001, but before that August 30, 2005 DIC claim for service 
connection for cause of death.  38 C.F.R. § 3.1(p); 
38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  Though a separate claim was 
received prior to that, in February 2002, for burial 
benefits, there was no expressed intention for consideration 
for service connection for cause of death.  Id.  Indeed, to 
the contrary, the widow-appellant readily admits that she did 
not even consider applying for service connection for cause 
of death until July 2005, when she was alerted to the 
possibility by her son.  Nevertheless, she contends that she 
was misinformed of potential VA benefits following the 
Veteran's death when she visited the Chicago RO in February 
2002 to file her claim for burial benefits.  But there is no 
corroborating evidence that she was misinformed or misled.  
And even assuming the credibility of this assertion, 
unfortunately, this does not form any basis for an earlier 
effective date.  

Concerning this, VA tries to keep the general public informed 
about the various types of benefits, but the vast array of 
benefits makes it literally impossible for VA to inform each 
and every Veteran or person or beneficiary seeking benefits 
on the basis of the Veteran's military service of every 
possible or potential benefit for which he or she may be 
entitled.  To the extent not mandated by the VCAA, VA does 
not have a duty to provide Veterans or other appellants with 
personal notice of their eligibility for specific types of 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).

Ultimately, it is the claimant's responsibility to contact VA 
and request specific information about a specific type of 
benefit.  Again, there is no written document in the claims 
file indicating the appellant attempted to obtain information 
about service connection for death benefits in February 2002, 
rather, not until much later in August 2005.

Moreover, although it is indeed regrettable that the 
appellant may not have fully understood the procedures for 
obtaining benefits to which she was entitled, payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management (OPM) v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351 (1995) (holding that inaccurate advice 
does not create any legal right to benefits where such 
benefits are otherwise precluded); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware of such potential entitlement.  See Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also 
VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice 
required by 38 U.S.C.A. § 7722 may not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements. . .").  

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  

The Board therefore concludes that a claim was not received 
within one year of the initial report of actual death in 
November 2001, and so, there is no basis to apply the 
provision of 38 C.F.R. § 3.400(c)(2), to assign an earlier 
effective date as the first day of the month in which the 
death occurred.  There is simply no evidence in this case of 
a claim within one year (so, until November 2002) of the 
Veteran's death in November 2001 - indeed, the claim was 
received nearly four years after his death, in August 2005.  
Consequently, under 38 C.F.R. § 3.400(c)(2), the date of 
receipt of the claim, August 30, 2005, is the correct 
effective date.  The effective date the RO has listed of 
September 1, 2005, represents the actual date of payment of 
benefits; that is to say, it is the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2008).  


ORDER

The claim for an earlier effective date for the grant of 
service connection for the cause of death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


